Order entered August 11, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-19-01364-CV

                   UHS OF TIMBERLAWN, INC.
       D/B/A TIMBERLAWN PSYCHIATRIC HOSPITAL, Appellant

                                            V.

                              OPAL SMITH, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-19165

                                       ORDER

      Before the Court is appellant’s August 10, 2020 fourth status report and

motion requesting an extension of time to file its brief on merits. In the motion,

appellant explains that the parties have finalized their settlement agreement and

submitted an agreed order of dismissal to the trial court on August 8, 2020. The

trial court has not yet signed the order.

      We GRANT appellant’s motion to the extent that appellant shall file either a

motion to dismiss the appeal or its brief on the merits by September 14, 2020.
       We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Staci Williams, Presiding Judge of the 101st Judicial District Court, and

all parties.

                                            /s/    KEN MOLBERG
                                                   JUSTICE